                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION

                                           )
 Appvion, Inc. Retirement Savings and      )
 Employee Stock Ownership Plan, by and     )
 through Grant Lyon in his capacity as the )
 ESOP Administrative Committee of Appvion, )
 Inc.,                                     )
                              Plaintiff,   )
                 v.                        )                Civil Action No.: 1:18-cv-01861-WCG
                                           )
 DOUGLAS P. BUTH, et al.,                  )
                                           )
                              Defendants.  )

                 Civil L.R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION
                 FOR LEAVE TO EXCEED PAGE LIMIT [UNOPPOSED]

       Defendants Houlihan Lokey Capital, Inc. (f/k/a Houlihan Lokey Howard & Zukin

Capital, Inc.), Houlihan Lokey Financial Advisors, Inc. (f/k/a Houlihan Lokey Howard & Zukin

Financial Advisors, Inc.), Louis Paone and Rosemary Paone (collectively, the “Houlihan Lokey

Defendants”), by and through their undersigned attorneys, pursuant to Civil L.R. 7(h), request

leave of the Court to file a reply brief that is five pages in excess of the 15-page limitation

imposed under Civil L.R. 7(f) (for a total of 20 pages). In support of the Motion, the Houlihan

Lokey Defendants state as follows:

       1.      The plaintiff filed a Complaint in this matter on November 26, 2018. See ECF 1.

The First Amended Complaint (“FAC”) was filed on January 8, 2019. See ECF 77.

       2.      On February 28, 2019, the Houlihan Lokey Defendants timely filed their motion

to dismiss with supporting memoranda. ECF 109, 110-1. The Houlihan Lokey Defendants’

motion to dismiss was within the 30-page requirement set forth in Civil L.R. 7(f).




        Case 1:18-cv-01861-WCG Filed 06/12/19 Page 1 of 4 Document 133
       3.      In response to the Houlihan Lokey Defendants’ motion, as well as the motions of

the other defendants in this case, the plaintiff filed a Consolidated Memorandum in Support of

Opposition to Defendants’ Motions to Dismiss (the “Opposition Brief”). ECF 130. That

Opposition Brief was 90 pages in length. The Houlihan Lokey Defendants did not object to any

of the requests made by the plaintiff for an extension of its page limits.

       4.      Throughout its 90-page Opposition Brief, the plaintiff makes arguments that

pertain both directly and indirectly to one or more of the Houlihan Lokey Defendants. While

certain sections of the Opposition Brief are devoted explicitly to the Houlihan Lokey Defendants

(see, e.g., Opposition Brief, pp. 49-51), certain other sections involving the Houlihan Lokey

Defendants reference arguments made elsewhere in the Opposition Brief against other

defendants (see, e.g., id., pp. 57, 64, 75, 86-87). As a result of this structure, the Houlihan Lokey

Defendants are required to respond to a significant number of arguments being advanced

throughout the Opposition Brief.

       5.      Moreover, there are four Houlihan Lokey Defendants that are filing this reply

brief. Certain arguments made in the Opposition Brief pertain to one or more (but not all) of the

Houlihan Lokey Defendants. In addition, the arguments are complex and require a discussion of

the case law in order to address them.

       6.      In light of these facts, in order to fully address the many grounds for the issuance

of an order granting the Houlihan Lokey Defendants’ Motion to Dismiss, Defendants require a

Memorandum that exceeds the 15-page limit set forth in Civil L.R. 7(f). The additional five

pages the Houlihan Lokey Defendants are requesting will assist the Court in ruling on the

Motion to Dismiss and will cause no prejudice to any party.




        Case 1:18-cv-01861-WCG Filed 06/12/19 Page 2 of 4 Document 133
       7.      The Houlihan Lokey Defendants’ counsel has notified Plaintiff of this request.

Plaintiff does not oppose the motion.

       In light of the foregoing, the Houlihan Lokey Defendants respectfully request that the

Court grant them leave to exceed the 15-page limitation at Civil L.R. 7(f) to file a brief not to

exceed 20 pages.


 Dated: June 12, 2019                                   Respectfully submitted,

 /s/Theodore Becker                                      Frank Kowalkowski
 Theodore Becker                                         Von Briesen & Roper, S.C.
 Christian Nemeth                                        300 North Broadway, Suite 2B
 Elizabeth Rowe                                          Green Bay, WI 54303
 McDermott Will & Emery LLC                              (920) 713-7800
 444 West Lake Street                                    fkowalkowski@vonbriesen.com
 Chicago, IL 60606
 (312) 984.6934                                          Attorneys for Houlihan Lokey Capital,
 tbecker@mwe.com                                         Inc., Houlihan Lokey Financial
 jnemeth@mwe.com                                         Advisors, Inc., Louis Paone and
 erowe@mwe.com                                           Rosemary Paone




        Case 1:18-cv-01861-WCG Filed 06/12/19 Page 3 of 4 Document 133
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of June 2019, I caused a copy of the foregoing

document to be filed via the Court’s ECF system, which constitutes service upon all counsel of

record.



                                                                       /s/ Theodore Becker
                                                                          Theodore Becker




           Case 1:18-cv-01861-WCG Filed 06/12/19 Page 4 of 4 Document 133
